DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “providing a wager-based electronic gaming device (EGD), the EGD comprising at least one processor, memory, a display, a player interface and a money acceptor;” “accepting money from a player via the money acceptor and establishing an account balance using the received money;” “displaying, on the display, a skill-based game environment comprising a plurality of wagering opportunities;” “enabling, for the gaming session, game play within the skill-based game environment and enabling wagers through player interactions with the plurality of wagering opportunities using the established account balance;” “receiving, via the player interface, at least one actual skillful player interaction with at least one of the plurality of wagering opportunities;” “generating at least one wager based upon the at least one received actual skillful player interaction with the at least one of the plurality of wagering opportunities and computing at least one corresponding actual award;” “determining at least one theoretical award to the player had the EGD received at least one selected theoretical player interaction with the at least one of the plurality of wagering opportunities on which the at least one wager was generated;” “computing a difference between the at least one computed actual reward 
The limitations of “accepting money from a player via the money acceptor and establishing an account balance using the received money;” “enabling, for the gaming session, game play within the skill-based game environment and enabling wagers through player interactions with the plurality of wagering opportunities using the established account balance;” “receiving, via the player interface, at least one actual skillful player interaction with at least one of the plurality of wagering opportunities;” “generating at least one wager based upon the at least one received actual skillful player interaction with the at least one of the plurality of wagering opportunities and computing at least one corresponding actual award;” “determining at least one theoretical award to the player had the EGD received at least one selected theoretical player interaction with the at least one of the plurality of wagering opportunities on which the at least one wager was generated;” “computing a difference between the at least one computed actual reward and the at least one theoretical award;” and “selectively awarding at least a portion of the computed difference to the player” steps is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including hedging, insurance, mitigating risk) of placing a wager to implement play of the game. That is, other than reciting “a plurality of preprocessors,” nothing in the claim elements precludes the steps from practically being performed on generic computer components running a program (paragraphs 34 and 42). If the claim limitations, under its broadest reasonable interpretation, covers performance of the fundamental economic principles or practices (including hedging, insurance, mitigating risk) of placing a wager to implement play of the game but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

 steps is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting “using a plurality processors,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but of the “plurality of processors” language, displaying, determining and computing in the context of the claims encompasses the user of thinking within the mind a skilled based game environment as well as thinking of determining at least one theoretical award to the player had the EGD received at least one selected theoretical player interaction with the at least one of the plurality of wagering opportunities on which the at least one wager was generated and calculating in the mind a difference between the at least one computed actual reward and the at least one theoretical award.
  If the claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application.  
The claim recites an additional element using a processor to perform the “accepting money from a player via the money acceptor and establishing an account balance using the received money;” “enabling, for the gaming session, game play within the skill-based game environment and enabling wagers through player interactions with the plurality of wagering opportunities using the established account balance;” “receiving, via the player interface, at least one actual skillful player 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The added limitations of display, processor, and  Alice Corp., 134 S. Ct. at 2355–56 (mere instruction to implement an abstract idea (game rules) on a computer "cannot impart patent eligibility), and Versata Dev. Group, Inc. v. SAP Am. (Storing and retrieving information in memory) see MPEP (2106.05(d)(II), does not transform the claims into eligible subject matter. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Furthermore, as evidence by McMain et al. (US Pub. No. 2007/0024002) in paragraph 32; and Daniel et al. (US Pub. No. 2006/0189381) in paragraph 131; Singer et al. (US Pub. No. 2004/0192431) in paragraph 21; and Kadlic (US 5,816,915) in col. 3, lines 35-59, all disclose that a credit input mechanism (coins and bill acceptors) and ticket reader are conventional and well known in the art. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the  “accepting money from a player via the money acceptor and establishing an account balance using the received money;” “enabling, for the gaming session, game play within the skill-based game environment and enabling wagers through player interactions with the plurality of wagering opportunities using the established account balance;” “receiving, via the player interface, at least one actual skillful player interaction with at least one of the plurality of wagering opportunities;” “generating at least one wager based upon the at least one received actual skillful player interaction with the at least one of the plurality of wagering opportunities and computing at least one corresponding actual award;” “determining at least one theoretical award to the player had the EGD received at least one selected theoretical player interaction with the at least one of the plurality of wagering opportunities on which the at least one wager was generated;” “computing a difference 
The dependent claims 2-12 and 14-24 each recite additional abstract ideas that are related to the Mental process and Certain Methods of Organizing Human activity which do not cure the deficiencies of the independent claims. Each of the dependent claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limitations of practicing the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filipour et al. (US Pub No. 2019/0180572).
Regarding claim 1, Filipour et al. (hereafter Filipour) discloses a computer-implemented method, comprising: providing a wager-based electronic gaming device (EGD) (Fig. 2), the EGD comprising at least one processor (Fig. 3 and paragraphs 20 & 104), memory (Fig. 3 and paragraphs  20 & 112), a display (Fig. 3 and paragraphs  20 & 112-113), a player interface (Fig. 3 and paragraph  20) and a money acceptor (Figs. 4A-4B and paragraph 115 & 120); accepting money from a player via the money acceptor and establishing an account balance using the received money (Figs. 4A-4B and paragraphs 19, 112 & 117; describes displayed player account information); displaying (Figs. 4A-4B), on the display, a skill-based game environment comprising a plurality of wagering opportunities (paragraphs 14, 62 & 62; describes different wagering opportunities); enabling, for the gaming session, game play within the skill-based game environment and enabling wagers through player interactions with the plurality of wagering opportunities using the established account balance (Figs. 
Regarding claim 13, Filipour discloses an  electronic, wager-based gaming device, comprising: a memory (Fig. 3 and paragraph  20); at least one processor (Fig. 3 and paragraph 20 & 104); a display (Fig. 3 and paragraphs 20 & 112-113); a money acceptor (Figs. 4A-4B and paragraph 115 & 120); a player interface (Fig. 3 and paragraph  20); and a plurality of processes spawned by the processor (Fig. 3 and paragraph  20), the plurality of processes comprising processing logic stored in the memory and configured to: accept money from a player via the money acceptor and establish an account balance using the received money (Figs. 4A-4B and paragraphs 19, 112 & 117; describes displayed player account information); display (Figs. 4A-4B), on the display, a skill-based game environment comprising a plurality of wagering opportunities (paragraphs 14, 62 & 62; describes 
Regarding claims 2 and 14, Filipour discloses wherein the at least one selected theoretical player interaction comprises at least one optimal player interaction (paragraphs 38-45; describes the at least one theoretical (designated) player interaction comprising of at least one optimal player interaction). 
Regarding claims 3 and15, Filipour discloses wherein the at least one selected theoretical player interaction is of a skill level that is greater than that exhibited by the received at least one actual skillful player interaction (paragraphs 36-37 & 45; describes at least one selected theoretical 
Regarding claims 4 and 16, Filipour discloses wherein the at least one selected theoretical player interaction is of a skill level that is commensurate with historical data for received player interactions with the at least one of the plurality of wagering opportunities on which the at least one actual skillful player interaction was received (paragraphs 65-66 & 187; describes player interactions commensurate with historical data). 
Regarding claims 5 and 17, Filipour discloses wherein selectively awarding comprises awarding at least the portion of the computed difference to the player as a bonus (paragraphs 12, 14 & 43; describes a supplemental award which is interpreted to be at least the portion of the computed difference to the player as a bonus).
Regarding claims 6 and 18, Filipour discloses wherein selectively awarding comprises awarding at least the portion of the computed difference to the player in a manner that requires receipt of at least one further interaction being received from the player (paragraphs 53, 67, 83-84 & 157. 
Regarding claims 7 and 19, Filipour discloses wherein selectively awarding comprises awarding at least the portion of the computed difference to the player as a selected advantage during the game session (paragraphs 53 & 132). 
Regarding claims 8 and 20, Filipour discloses wherein selectively awarding comprises awarding at least the portion of the computed difference to the player by correspondingly crediting the established account balance (paragraph 56). 
Regarding claims 9 and 21, Filipour discloses wherein selectively awarding comprises at least one of periodically and randomly awarding at least the portion of the computed difference to the player (paragraphs 46-47). 

Regarding claims 11 and 23, Filipour discloses wherein selectively awarding comprises awarding at least the portion of the computed difference to the player upon a predetermined condition being satisfied during the game play (paragraphs 41, 50-51, 60 & 65; describes triggering event which is interpreted to be the predetermined condition being satisfied during the game play). 
Regarding claims 12 and 24, Filipour discloses accumulating at least two computed differences between the at least one computed actual reward and the at least one theoretical award before selectively awarding at least a portion of accumulated computed differences to the player (paragraphs 12, 16, 32 and 36). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX P RADA whose telephone number is (571)272-4452.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.P.R./Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715